Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application, filed 2/8/2019, claims priority to U.S. Provisional Application 62/627,823, filed 2/8/2018, which is now abandoned (see Notice of Abandonment dated 10/16/2018).  Therefore, the effective filing date of claims 1-14 is 2/8/2019.  Regardless of whether or not the provisional application was abandoned, claims 1-14 are directed to subject matter that was introduced for the first time in the instant application.  The provisional application does not provide details of the pacifier ball other than the pacifier ball comprises a ball as a base and four nipples extending from the base.  Therefore, the earliest disclosure for the subject matter of claims 1-14 and thus the effective filing date for the subject matter of is 2/8/2019.
	
Specification
The disclosure is objected to because of the following informalities: 
On page 7, ll. 4, “grove 37” should recite - - groove 37 - -.
On page 9, ll. 3-4, it is not understood what is meant by “signal molded”.  As best understood by the Examiner, the phrase should instead recite - - single molded - -.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 13 recites “means for equalization of air pressure within said hollow sphere comprising an aperture located in either of said first or second hemisphere members”.  However, claim 7, from which claim 13 is dependent upon, already recites “”means for equalization of air pressure…comprising an aperture located within at least one of said outmost tip portion of said bulbous outer end of the first and second pairs of hollow pliable nipples”.  The specification fails to describe an embodiment having apertures on both the nipples and the hemisphere members.  Instead, on page 9, ll. 3-6, the specification describes the apertures on the hemisphere members as an alternative to the apertures on the nipples. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claims 6 and 13 must be shown or the feature(s) canceled from the claim(s).  
Claim 6 recites “an aperture located in either of said first or second hemisphere members”.  However, the figures, specifically Fig. 1-3, 5, 6, only show the apertures 33, 43 on the tip of the nipples and not the hemisphere members.
Claim 13 recites “means for equalization of air pressure within said hollow sphere comprising an aperture located in either of said first or second hemisphere members”.  However, claim 7, from which claim 13 is dependent upon, already recites “”means for equalization of air pressure…comprising an aperture located within at least one of said outmost tip portion of said bulbous outer end of the first and second pairs of hollow pliable nipples”.  The specification and thereby the figures fails to describe an embodiment having apertures on both the nipples and the hemisphere members.  alternative to the apertures on the nipples. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4, 7, and 14 are objected to because of the following informalities:  
The term “grove” should be corrected to recite - - groove - - in claim 4 (page 14, line 22), claim 7 (page 16, lines 7 and 24) and claim 14 (page 19, lines 3 and 22).  
Various commas appears to be missing throughout claims 4, 7 and 14, including:
claim 4: after “diameter” (page 14, line 18), and after “retaining groove” (page 14, line 22).
In claim 7: after “nipple shoulder” (page 16, line 3), after “nipple shoulder” (page 16, line 5), after “retaining groove” (page 16, lines 6-7), after “nipple shoulder” (page 16, line 20), after “nipple shoulder” (page 16, line 22) and after “retaining groove” (page 16, lines 23-24).
In claim 14: after “nipple shoulder” (page 18, line 25), after “nipple shoulder” (page 19, line 18), after “nipple shoulder” (page 18, line 20) and after “retaining groove” (page 19, line 22).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Means (generic placeholder) for separably joining said first hemispherical member to said second hemispherical member (functional language without structural modifier) in claims 1, 7 and 14.  The “means for separably joining” is discussed on page 9 of the specification, lines 18-page 10, line 20.
Means (generic placeholder) for equalization of air pressure within said hollow sphere) (functional language without structural modifier) in claims 1 and 14.  The “means for equalization of air pressure” is discussed on page 10 of the specification, lines 21-page 11, line 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function) in a Request for Continued Examination (since prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935)); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid 

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten to correct the objections above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Knifong (US 2005/0251211) and Weston et al (US 9744104).  
Knifong discloses a geometrically shaped pacifier having multiple nipples (120) extending a removable ([0024]) geometric base (140).  The cubed base is disclosed as being able to be other geometric shapes ([0012]).  The pacifier contains holes (144) on the base for equalization of pressure.  The nipples each extend from a face of the cube such that the infant is only suckling on one nipple at a time.  The nipples are provided in diametric pairs (3 pairs) extending through the centerline of the base and defining a common plane.  The common plane of each pair is perpendicular to another pair (Fig. 2).
Weston et al discloses a spherical teething ball having a plurality of knobs (20) extending therefrom.  The ball is separable via threads (16, 18) disposed on the rims of the hemispheres (Fig. 1) and can be filled with a cooling liquid to sooth a teething infant.   The ball is disclosed as being able to be other shapes including cubes and other geometric shapes (col. 4, ll. 1-6).  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: drawing objections, specification objections and claim objections. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MENGLIN SHI whose telephone number is (571)270-5620.  The examiner can normally be reached on Mon-Fri, 7-3 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE M SHI/Primary Examiner, Art Unit 3771